DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020 has been entered.
 
Allowable Subject Matter
Claims 1, 7-10, 12-14, and 25-30 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claims 1 and 14, the closest prior art Ensworth (US 2015/0041563 A1) and Cohen (US 7,735,758 B2) disclose most of the essential limitations. However, the combination of these references fails to teach the limitation: “wherein the at least one tapered baffle is positioned such that the upstream portion of the pressure compensating chamber is larger than the downstream portion of the pressure compensating chamber so that pressure builds on the upstream portion of the pressure compensating chamber when clogged to assist in trying to flush clogs from the discrete elastomeric emitter body”. Furthermore, Cohen teaches an inventive concept to reduce the possibility of clogging (see Col. 7 lines 5-36 of Cohen) that is different from the special technical feature of the Applicant’s claimed invention. The Examiner found no additional reference that would render the claim obvious without impressible hindsight.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752